BEAUCHAMP, Judge.
The appeal is from a conviction for liquor law violation, with a fine of $1,000.
While the question was not raised by appellant in the court below nor presented on the appeal, we observe that the complaint filed in this case says that the party making it has “* * * a good reason to believe that Lloyd Stone, defendant, heretofore, on the 1st day of July, A.D. 1949 and before the making and filing of this complaint, did then and there in a dry area * * * * unlawfully transport intoxicating liquor, * * * The com*339plaint nowhere alleges that affiant does believe it. Such complaints have been uniformly held to be insufficient to charge the offense.
Because of such defect, the judgment of the trial court is reversed and the prosecution is ordered dismissed.